              Case 2:19-bk-52153-MPP                             Doc 5 Filed 10/18/19 Entered 10/18/19 14:27:41                           Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Brittany Michelle Pitchford
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bridgecrest                                          Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2013 Chevrolet Equinox 161,225                           Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: KBB good condition trade in
                   value $4,234

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                          No

                                                                                                                           Yes

 Description of leased        Couch, cloth chair.
 Property:



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-52153-MPP                               Doc 5 Filed 10/18/19 Entered 10/18/19 14:27:41               Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Brittany Michelle Pitchford                                                           Case number (if known)



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Brittany Michelle Pitchford                                              X
       Brittany Michelle Pitchford                                                      Signature of Debtor 2
       Signature of Debtor 1

       Date        October 18, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:19-bk-52153-MPP                               Doc 5 Filed 10/18/19 Entered 10/18/19 14:27:41    Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Brittany Michelle Pitchford                                                             Case No.
                                                                               Debtor(s)            Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on October 18, 2019, a copy of Debtors Chapter 7 Statement of Intention was served
electronically to the U.S. Trustee and the Chapter 7 Trustee; and by United States mail, first class, postage
prepaid, to all interested parties and creditors as listed below.

 Bridgecrest
 7300 East Hampton Avenue
 Suite 100
 Mesa, AZ 85209



                                                                             /s/ Dean Greer BPR
                                                                             Dean Greer BPR 009976
                                                                             Dean Greer & Associates
                                                                             2809 East Center Street
                                                                             P. O. Box 3708
                                                                             Kingsport, TN 37664
                                                                             423-246-1988
                                                                             bankruptcy@deangreer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
